El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El presente recurso nos permite explorar y pautar los criterios determinantes relativos a permisos provisionales por concesiones (variaciones) en el área reglamentada de zonificaciones. Abordamos la cuestión y reiteramos los pronunciamientos emitidos en Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87, 94-95 (1974) (1): “. . . las variaciones y excepciones cumplen la importante función de brindar la flexibilidad necesaria en la aplicación del Reglamento de Zonificación para preservar su utilidad como instrumento de ajuste de los intereses en conflicto entre el dueño del terreno de usarlo en la forma que *762él considere más conveniente y el interes del público en con-trolar el uso de la tierra y promover un desarrollo urbano integral, racional y ordenado. Son ellas una parte indispensable en el proceso integral de controlar los usos de la tierra en beneficio del bienestar general.”
I — i
El trasfondo fáctico y procesal tiene su génesis en el in-forme de 8 de julio de 1977, mediante el cual la Administra-ción de Reglamentos y Permisos (A.R.P.E.) concedió al Lie. Armando Lasa permiso de uso provisional por un año, para operar una oficina de abogados en una edificación localizada en el Núm. 598 de la Ave. Hostos, Urb. Baldrich, Río Piedras. Según el mapa de zonificación vigente para el Municipio de San Juan, sección de Río Piedras, dicha estructura está ubi-cada dentro de los límites de un Distrito de Zonificación Resi-dencial R-3. A.R.P.E. lo concedió basado en todas las circuns-tancias del caso y fundado en que se operaban usos similares en el sector inmediato.
Posteriormente, durante cuatro (4) años más, el permiso “provisional” fue nuevamente prorrogado. En 1983 A.R.P.E. accedió otra vez a una solicitud de prórroga. En-tonces la Asociación de Residentes de Baldrich, Inc. (Asocia-ción) , se opuso. Adujo como razón, entre otras, que el Reparto Baldrich era un área eminentemente residencial y los usos comerciales ocasionaban una serie de inconvenientes. Como perjuicios específicos señaló la congestión de automóviles y la obstrucción frecuente de la entrada y salida vehicular a los hogares de los vecinos, por clientes y usuarios de dichas ofici-nas debido a la falta de estacionamientos. Indicó también que no era necesaria la concesión de permisos comerciales en el Reparto, pues en el área próxima de Hato Rey había suficien-tes locales comerciales disponibles.
Sobre estas objeciones, en reconsideración A.R.P.E. conce-dió nuevamente el permiso de uso provisional. En su Informe *763—a través del Comité de Asesoramiento, Consulta y Permi-sos — concluyó que no habían cambiado las condiciones origina-les que motivaron la concesión del permiso original y sus pró-rrogas, y que no existió objeción de los vecinos del sector. Hizo referencia a la facultad concedida por la Sec. 53.02 del Regla-mento de Zonificación: Reglamento de Planificación Núm. 4 de 1978, para otorgar concesiones y conceder variaciones “en casos donde una aplicación literal de los mismos resultare en la prohibición o restricción irrazonable del disfrute de una pertenencia, y donde se demuestre que la concesión aliviará un perjuicio claramente demostrable, o ha de redundar en los me-jores intereses de la comunidad y el sector”. Esta resolución apercibió al licenciado Lasa, como concesionario, de que expi-rado el tiempo concedido, de ameritarlo, el permiso sería am-pliado solamente por el máximo adicional de un año.
Inconforme, la Asociación solicitó la revocación de la Junta de Apelaciones sobre Construcciones y Lotificaciones. Impugnó la actuación de A.R.P.E. como ultra vires basado en que la See. 53.02 (4) (2) del Reglamento únicamente contempla la conce-sión de un permiso provisional de un año y una sola prórroga por igual tiempo, para un máximo posible de dos años.
Previa vista pública, el 13 de enero de 1984, la Junta de Apelaciones, a pesar de entender que el uso en cuestión no es-taba permitido en un Distrito R-3, confirmó la actuación del Comité de A.R.P.E. Concluyó que el área residencial envuelta se comportaba como comercial y por ende la operación de dichas oficinas no afectaba de manera significativa las carac-terísticas esenciales del sector. Adujo además la existencia de “circunstancias especiales” en el caso que ameritaban la auto-*764rización como alivio administrativo, con miras a atemperar la rigurosidad del Reglamento. Así expresó: “En tales circuns-tancias conclu[i]mos que concurren aquí circunstancias espe-ciales que ameritan la autorización de un alivio administra-tivo a las disposiciones reglamentarias que de ordinario no 'permiten el uso en dicho distrito de zonificación.” (Énfasis suplido.) Resolución de 13 de enero de 1984, Exhibit 2D, pág. 18. Esto último se basa en el Art. 31 (c) de la Ley Núm. 76 de 24 de junio de 1975, Ley Orgánica de la Administración de Reglamentos y Permisos, 23 L.P.R.A. sec. 72c (c), la cual fa-culta a la Junta de Apelaciones para autorizar alivios admi-nistrativos a manera de concesión (variación).(3) En recon-sideración se reafirmó.
La Asociación acudió al foro judicial. El Tribunal Superior, Sala de San Juan, desestimó el recurso por alegados de-fectos procesales —no ajustarse estrictamente con las Reglas 6 y 7 de las Aplicables a los Recursos de Revisión de las Deci-siones Administrativas, 4 L.P.R.A. Ap. VIII-A — y por enten-*765der que “ [p] resumiendo que tuviéramos discreción para ex-pedir el auto, no se ha demostrado que la Junta cometiera error de derecho que dé lugar a intervención judicial”. Senten-cia de 19 de septiembre de 1984.
En revisión, la Asociación nos señala como infracciones la desestimación procesal y la determinación de ausencia de error de derecho. Emitimos orden de mostrar causa por la cual no deberíamos revocar.
HH > — i
En cuanto al aspecto procesal, concluimos que la Asocia-ción cumplió sustancialmente con los requisitos plasmados en las reglas sobre revisión de decisiones administrativas. El único documento que no fue incluido por inadvertencia en la solicitud de revisión fue la moción de reconsideración presen-tada por la recurrente a la Junta de Apelaciones. Una vez ad-vertido, la presentó al tribunal inmediatamente. En estas cir-cunstancias debió entenderse que el recurso quedó perfeccio-nado.
Superada la cuestión procesal concentramos en el señala-miento de que la Junta de Apelaciones erró al confirmar a A.R.P.E. al conceder un permiso de uso provisional por quinto año consecutivo. Las partes reproducen los argumentos verti-dos a través de todo el trámite inferior.
En síntesis, la Asociación argumenta que el Reglamento de Zonificación sólo autoriza el permiso provisional por un año y una prórroga por igual término.
Al contrario, la Junta de Apelaciones sostiene —a pesar de que su resolución no lo indica claramente— que confirmó al amparo de la See. 53.01 y no de la See. 53.02(4) como indica la recurrente. Bajo esta premisa argumenta que no existe la limitación máxima de dos años y que posee, al igual que A.R.P.E., discreción para autorizar concesiones (variaciones) por el término que estime conveniente, a tenor con los hechos específicos de cada caso. En apoyo de su tesis aduce que en *766ocasiones A.R.P.E. ha prorrogado el permiso provisional hasta ocho (8) años.
El concesionario licenciado Lasa coincide con la Junta de Apelaciones. Sostiene que está autorizada, bajo el transcrito Art. 31 (c) de la Ley Núm. 76 de 24 de junio de 1975, supra, y la Sec. 53.01 (4) del Reglamento, a otorgar alivios adminis-trativos por vía de concesiones en casos donde estén presentes circunstancias especiales que lo justifiquen. Finalmente, A.R.P.E. reproduce básicamente igual señalamiento.
En resumen, las cuestiones planteadas revisten de gran in-terés público. Los residentes de un área clasificada como resi-dencial, con densidad intermedia, intentan proteger la seguri-dad, integridad y el carácter de su vecindario contra la deci-sión administrativa de variar en la práctica tal uso, mediante permisos provisionales indefinidos.
r—i HH I—I
El propósito del Distrito R-3 está especificado en el Reglamento de Zonificación:
Este distrito de densidad poblacional intermedia se esta-blece para clasificar áreas residenciales desarrolladas o que puedan desarrollarse y en donde se permitirán diferentes ti-pos de viviendas en solares de trescientos (800) metros cua-drados o más. Reglamento de Zonificación, supra, Sec. 9.01.
Los usos permitidos los establece la Sec. 9.02 del susodicho Reglamento:
En los Distritos R-3 se usarán los edificios o pertenencias para los fines expuestos a continuación:
(1)—Casas de una o dos familias.
(2)—Casas en hilera, de acuerdo con lo establecido en la Sección 25.00 del Tópico 5 de este Reglamento.
(3)—Casas de apartamientos, de acuerdo con lo estable-cido en la Sección 26.00 del Tópico 5 de este Reglamento.
(4)—Otros usos de acuerdo con lo establecido en la Sub-sección 54.03 del Tópico 16 de este Reglamento.
*767Notamos que la detallada Sec. 54.03 del Tópico 16 (Autorizaciones Directas) aludida, en el inciso (4) de la See. 9.02, no permite el uso de una estructura localizada en un Dis-trito R-3, para oficina de abogados. Por lo tanto, el uso solici-tado no está autorizado. (4)
Para evitar que el Reglamento de Zonificación se convierta en un instrumento de planificación inflexible que impida amoldarse a situaciones extraordinarias, el Reglamento provee el mecanismo denominado “concesiones” (variaciones). Quevedo Segarra v. J.A.C.L., supra. Es sobre la aplicabilidad de estas disposiciones, los permisos provisionales correspondientes, así como su interpretación y prelación, que versan las controversias fundamentales de este recurso.
En lo pertinente al caso de autos, entre las funciones más importantes de A.R.P.E. está la de “[a]plicar y velar el cumplimiento de sus propios reglamentos, de los Reglamentos de Planificación que haya adoptado o adopte la Junta de Planificación de Puerto Rico para el desarrollo, subdivisión y uso de terrenos y para la construcción y uso de edificios, así como el cumplimiento de toda ley estatal, ordenanza, o reglamentación de cualquier organismo gubernamental que regule la construcción en Puerto Rico”. 23 L.P.R.A. sec. 71d (p). En el descargo de estos atributos, en la función adjudicativa discrecional de concesiones y autorizaciones directas, su Administrador “deberá seguir el procedimiento de vista pública y notificación dispuestos en este Capítulo”. 23 L.P.R.A. sec. 71f. Toda decisión, actuación o resolución al respecto deberá contener determinaciones de hecho y conclusiones de derecho. Finalmente, la ley dispone que:
*768El Administrador podrá dispensar del cumplimiento de los requisitos de los Reglamentos de Planificación de conformi-dad con lo establecido en los mismos, en casos donde la apli-cación literal de sus disposiciones resultare en la prohibición o restricción irrazonable del disfrute de una pertenencia o propiedad y se demuestre a su satisfacción que dicha dis-pensa aliviará un perjuicio claramente demostrable, pudiendo imponer las condiciones que el caso amerite para beneficio ■del interés público.

El Administrador podrá, además, conceder todas aquellas concesiones y autorizaciones directas que se disponga en los Reglamentos de Planificación siguiendo el procedimiento es-tablecido en los mismos.

De las determinaciones del Administrador sobre solicitudes de autorizaciones directas o concesiones podrá apelarse a la Junta de Apelaciones sobre Construcciones y Lotificaciones. (Énfasis suplido.) 23 L.P.R.A. sec. 71i.
Relativo al poder de concesiones y como complemento de estas disposiciones de ley, la Sec. 53.01 del Reglamento de Zonificación, supra, establece que:
. . . [P] odrá hacer concesiones en los requisitos de este Re-glamento en casos donde una aplicación literal de los mismos resultare en la prohibición o restricción irrazonable del dis-frute de una pertenencia; y donde se demuestre que la conce-sión aliviará un perjuicio claramente demostrable, o ha de redundar en los mejores intereses de la comunidad y el sector. Las concesiones bajo estas disposiciones no constituirán en-miendas a los límites de cualquier distrito o disposición sobre zonificación contenida en este Reglamento y concurrirán en cada caso por lo menos una de las siguientes circunstancias especiales:
(1) La forma irregular de un solar.
(2) El tamaño de un solar bajo el mínimo requerido.
(3) Condiciones topográficas escarpadas.
(4) Otras circunstancias excepcionales.
*769Cuando el Administrador de Reglamentos y Permisos lo estime necesario se celebrarán vistas públicas con notifica-ción a las partes.
De los preceptos estatutarios y reglamentarios ex-puestos surge que el mecanismo de concesiones (variaciones) —cuya celebración de vistas públicas queda al ejercicio discrecional del Administrador— faculta a éste para eximir del cumplimiento riguroso del Reglamento, e incluye usos y limitaciones en las características de tamaño, construcción física o alteraciones estructurales, en atención a dos intereses. El primero, eminentemente privado, fundado en aliviarle un perjuicio real provocado por la inflexible aplicación del Reglamento, que resulta en una irrazonable privación del uso de la propiedad por su dueño. Y el segundo, basado en un resultado de beneficio comunitario. La concesión no implica una enmienda a la zonificación y debe concurrir, al menos, una de las circunstancias observadas en éste. En resumen, es evidente que tanto A.R.P.E. como la Junta de Apelaciones pueden directamente conceder permisos permanentes por “concesiones” si concurren las circunstancias contempladas en la Sec. 53.01 del Reglamento.
En lo que atañe al uso no conforme, este enfoque armoniza con lo pautado en López v. Junta Planificación, 80 D.P.R. 646, 654 (1958), respecto a que una concesión (variación) constituye un permiso singular para dedicar la propiedad a un uso prohibido por las restricciones impuestas a una zona o distrito. Se conceden para evitar daños en circunstancias extraordinarias. Según surge de la sección precedente, van dirigidas principalmente —aunque no limitado a ello— a salvar situaciones anormales que existen en casos de solares irregulares o pequeños con menor área de la mínima establecida para edificar, conforme el uso programado para el dis-*770trito correspondiente, e impiden el mejor disfrute de la pro-piedad. (5)
La Sec. 53.02, en adición al contenido general de la anterior disposición reglamentaria, provee para distintos casos es-peciales. En lo pertinente a la situación de autos dispone:
“La Junta [o A.R.P.E. por delegación de ésta], podrá to-mar la acción que estime necesaria sobre los siguientes casos sujeta a lo anteriormente dispuesto y en la forma siguiente:
(4) — Concediendo permisos temporeros para usos no-con-formes, sujeto a con dicciones razonables para la debida pro-tección del interés y bienestar público, siempre que no esté envuelta la erección de estructuras permanentes. Cada per-miso de uso temporero tendrá una vigencia no mayor de un (1) año, pudiendo ser prorrogados hasta un máximo de un (1) año adicional.” (Énfasis suplido.) (6)
Si suponemos que el aquí recurrido Lasa cumplió y demostró el requisito establecido en la See. 53.01(4), esto es, circunstancias extraordinarias, la See. 53.02(4), expresamente provee que estos permisos de uso no conformes —e.g., oficina de abogado en un Distrito Residencial R-3— serán temporeros, por un término original no mayor de un año y una sola prórroga por igual tiempo. Por ende, la Junta de Apela-*771dones no podía ampararse en la regla general (Sec. 53.01) para circunvalar la regla especial o particular. Por otro lado, las disposiciones del Reglamento que permiten flexibilidad cuando se confrontan situaciones de barreras físicas infran-queables en determinado distrito, no rigen en circunstancias donde no existen tales obstáculos. Tampoco éstas pueden fun-damentar la concesión ad infinitum de permisos de uso no conformes temporeros para servicios no autorizados en ese distrito a menos que, previo el trámite correspondiente, se estableciera que cumplían con los requisitos de la Resolución de la Junta de Planificación de 19 de enero de 1982, hasta que ésta fue derogada el 11 de abril de 1985.
En virtud de lo expuesto, resolvemos que la concesión de un permiso de uso no conforme temporero no autorizado por la Sec. 54.03 para el Distrito R-3, o que no cumplía, durante su vigencia, con los criterios establecidos en la Resolución JPI-4-2, está condicionado y sujeto al período de tiempo máximo provisto en la Sec. 53.02 (4) del Reglamento de Zonificación. Si sancionáramos favorablemente que en todos aquellos casos donde existen “otras circunstancias excepcionales” puede válidamente otorgarse y obtenerse permisos “provisionales” de uso no conformes indefinidamente, de año en año, contradiríamos la letra expresa del Reglamento. Además, asestaríamos un rudo golpe al instrumento de la zonificación para guiar nuestro desarrollo urbano y calidad de vida. La zonificación no es inflexible y por ello existen mecanismos for-males para que la Junta de Planificación rezonifique cuando lo amerite. Concluimos que no existe facultad para conceder un permiso de uso no conforme temporero con la zonificación del sector afectado por un término mayor de dos años como se autorizó en el caso de autos. (7)
*772Debemos puntualizar que en Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326 (1985), adoptamos en esta jurisdicción la norma de la autoinflicción del daño. Como regla general, esta doctrina impide la solicitud y concesión de una variación en casos en que el promovente —conociendo las limitaciones impuestas por los requisitos de zonifieación— se coloca voluntariamente en una posición que le ocasiona perjuicio irrazonable. Véanse: 3 Anderson, Am. Law of Zoning Secs. 18.42, 18.43 (2da ed. 1977); D. G. Hagman & J. C. Juergensmeyer, Urban Planning and Land Development Control Law, St. Paul, Minn., West Publ. Co., 1986, pág. 204.

Se dictará sentencia y revocará la resolución de la Junta. 
(8)

El Juez Asociado Señor Rebollo López concurre en el resul-tado sin opinión escrita. Los Jueces Asociados Señores Ortiz y Hernández Denton se inhibieron. La Juez Asociada Señora Naveira de Rodón no intervino.

 En cuanto al concepto de “variación” utilizado en ese caso, es me-nester aclarar que el Tribunal se refiere al consignado en la Sec. 53.00 del Reglamento de Zonificación: Reglamento de Planificación Núm. 4 de 1978, dispositivo de las concesiones, 23 R.&R.P.R. sec. 9-1101. El concepto “excep-ción” corresponde a la Sec. 54.00 del Reglamento que trata sobre “autoriza-ciones directas”. 23 R.&R.P.R. sec. 9-1113.


 “Concediendo permisos temporeros para usos no-conformes, sujeto a condiciones razonables para la debida protección del interés y bienestar público, siempre que no esté envuelta la erección de estructuras permanen-tes. Cada permiso de uso temporero tendrá una vigencia no mayor de un (1) año, pudiendo ser prorrogados hasta un máximo de un (1) año adicional." Reglamento de Zonificación, supra, Sec. 53.02.


En lo pertinente la referida disposición señala:
“(c) La Junta de Apelaciones celebrará una vista con notificación pre-via a la Junta de Planificación, la Administración y a las partes interesadas o afectadas, según aparezcan de su expediente, en la cual podrá recibir toda la prueba que resulte necesaria para adjudicar casos y deberá dictar su reso-lución dentro de los treinta (SO) días siguientes a dicha vista. Deberá notifi-car su resolución a las partes interesadas, con copia a la Administración de Reglamentos y Permisos y a la Junta de Planificación.
“La Junta de Apelaciones podrá decretar a nivel apelativo cualquier orden, requerimiento, resolución o determinación que a su juicio deba dic-tarse: (1) por motivo de perjuicios ocasionados por circunstancias especiales o extraordinarias cuando la actuación o resolución de la cual se apela re-sulta en una prohibición o restricción irrazonable del derecho del apelante al uso y disfrute de su propiedad; (2) por denegaciones viciosas para emitir los permisos necesarios; o (3) por cualesquiera otras razones autorizadas en los reglamentos de la Junta de Planificación de Puerto Rico y de la Adminis-tración de Reglamentos y Permisos adoptados o aprobados a virtud de las sees. 62 a 63j de este título, este Capítulo o cualquiera otra ley, y, a tal fin, la Junta de Apelaciones tendrá los. mismos poderes del funcionario u orga-nismo de cuya actuación se apela, remitiendo copia de su determinación a la Junta de Planificación y a la Administración de Reglamentos y Permisos.” 23 L.P.R.A. sec. 72c (c).


 Debido a su extensión, hemos omitido reproducirla. Valga aclarar que no tenemos que expresamos en este momento sobre el alcance de la See. 54 del Reglamento de Zonificación (Reglamento de Planificación Núm. 4).


 Nótese que en autos no confrontamos una situación de uso no con-forme legal o de condiciones excepcionales que impidan la utilización de la propiedad en consonancia con los propósitos del Distrito R-3. Reglamento de Zonificaeión, supra, Secs. 2.29, 53.01(4).
El Reglamento define, en su See. 2.29 del Tópico 1 la No-Conformidad legal como: “Condición o uso de una pertenencia que no contemporiza o esté en armonía con las disposiciones de este Reglamento- para el distrito de zoni-ficación en que ésta ubica y que existía legalmente a la fecha de vigencia de este Reglamento, un Mapa de Zonificaeión, un Mapa Oficial para el área en que ésta ubica, o las enmiendas a los mismos.”


La See. 2.44 del Tópico 1 define el Uso No Conforme; señala:
“Uso o edificio que no contemporiza en ubicación, tamaño u operación con lo establecido para el distrito de zonificaeión en que ubique la pertenen-cia, o que no esté en armonía con las disposiciones de este Reglamento.” Reglamento de Zonificaeión, supra, Sec. 2.44.


A1 adoptar esta decisión, no estamos ajenos al impacto de la misma, presumiblemente sobre miles de estructuras en que se hayan concedido per-misos análogos, cuyo término máximo de dos (2) años esté vencido o próxi-*772mo a vencer. Nuestro mandato no debe entenderse como uno férreo e inflexible. El mismo no es incompatible con que reconozcamos la discreción de que goza A.R.P.E. para evaluar los permisos sua sponte o a petición de la parte interesada. Dicho organismo proveerá los remedios apropiados disponibles en la ley o el reglamento.


No tenemos que discutir en esta ocasión el valor que tienen ante A.R.P.E. o la Junta las servidumbres en equidad que puedan existir en deter-minado vecindario y el deber de aquellas agencias cuando se planteen éstas ante su consideración, sobre todo cuando un tribunal ha adjudicado su vali-dez. Véanse: Pérez v. Pagán, 79 D.P.R. 195, 199 (1956); Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 846 (1986).
Mediante sentencia fechada 28 de septiembre de 1983, que advino final y firme, el Tribunal Superior, Sala de San Juan determinó que las condi-ciones impuestas mediante servidumbre en equidad se encontraban vigentes con todo valor y efecto legal. Asoc. Residentes de Baldrich, Inc., etc. v. Armando Figueroa Toro, etc., PE-82-865.